DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 15-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the method recited in claims 15-18 and the product recited in claims 1-14 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by another and materially different process, such as one in which the temperature is less than about 600C or greater than 1200C, the time is less than 5 hours or greater than 15 hours, or the process is a solid-state process like ball milling.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-18 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The Office reminds applicant of rejoinder practice: The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of the Claims
The amendment/remarks received 03/16/2022 have been entered and fully considered.  Claims 1-18 are pending.  Claims 15-18 are new.  Claims 15-18 are withdrawn.  Claims 1-3, 7-9, and 13-14 are amended.  Claims 1-14 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the structure required by the claim is unclear.  The claims require “wherein a niobium precursor, a titanium precursor, a lithium-titanium oxide, and a solvent are mixed with a solvent to define a precursor solution, and precursor solution is dried at between about 600C and about 1200C for between 5-15 hours to remove the solvent, defining the anode layer comprising a lithium-titanium oxide and a second anode material in a weight ratio of between 0.01 and 0.99; and wherein the niobium precursor and titanium precursor have a molar ratio of between about 1:1 and about 5:1.”  How does the product resulting from the drying relate to the anode layer?  Is the lithium-titanium oxide in line 7 the same as the lithium-titanium oxide in line 10?  Does the result of drying the niobium and titanium precursors relate to the second anode material?  Are they the same?  Different?  Is the lithium-titanium oxide coated with the result of drying the niobium and titanium precursors?  In view of applicant’s specification (see e.g. [0016] and [0044]-[0047]), the claim is interpreted herein consistent with the following: the anode layer comprises an electrode material, wherein the electrode material is formed by mixing a niobium precursor, a titanium precursor, the lithium-titanium oxide, and a solvent to define a precursor solution, and drying the precursor solution at between about 600C and about 1200C for between about 5-15 hours to remove the solvent, thereby forming the electrode material, wherein the lithium-titanium oxide is at least partially coated by a second anode material, wherein the second anode material is niobium titanium oxide.  It is noted that the only supported second anode material given the precursors recited in the claims is niobium-titanium oxide.  Claims 2 and 10-14 depend from claims 1 or 9 and are rejected for the same reason.
Regarding claims 2 and 14, the claims recite “the lithium-titanium oxide is physically blended with the second anode material; or the lithium-titanium oxide is at least partially coated with the second anode material.”  However, given the product-by-process limitation in claim 1, the lithium-titanium oxide is necessarily at least partially coated with the second anode material.  It is therefore unclear how the lithium-titanium oxide is physically blended with the second anode material.
Further regarding claims 2 and 14, the claims recite “the second anode material is at least one of group of materials who have inclined charge and discharge plateau comprising: titanium-oxides, niobium-oxides, lithium-metal oxides, and niobium-metal oxides and carbon material.”  Given the new limitation in claims 1 and 9 and the rejection under 112(b), it appears the only material the second anode material can be is niobium-titanium oxide.  It is therefore unclear how the second anode material can be titanium-oxides, niobium-oxides, lithium-metal oxides, or carbon material.  It is also noted that the “and” in front of “niobium-metal oxides” should be deleted.
Further regarding claim 9, the claim recites “the anode layer comprises a first layer and a second layer, the first layer having lithium-titanium oxide only or lithium-titanium oxide and a second anode material, the second layer comprising the second anode material only or the second anode [material] and lithium-titanium oxide.”  Given the 112(b) rejection above, it appears that the lithium-titanium is necessarily coated with the second anode material, which means the lithium-titanium and the second anode material are at least present together in one of the two layers.  However, the claim can be read wherein the first layer comprises lithium-titanium oxide only and the second layer comprises the second anode material only.  Moreover, if the titanium niobium oxide is the second anode material (as it appears to be in view of the 112(b) rejection above) and the lithium-titanium oxide is the same lithium-titanium oxide in line 8, it is unclear how the lithium-titanium oxide and the second anode material can be in different layers as the lithium-titanium oxide is necessarily coated with the second anode material.  It is also noted that “material” is missing after “the second anode.”
Regarding claim 13, the weight ratios of lithium-titanium oxide to second anode material in the first layer and the second layer are indefinite.  If the weight ratio for the first layer includes 0%, this implies the lithium-titanium oxide amount is not present, contradicting claim 9 which requires the lithium-titanium oxide (“the first layer having lithium-titanium oxide only or lithium-titanium oxide and a second anode material”).  If the weight ratio for the second layer includes 100%, this implies the second anode material is not present, contradicting claim 9 which requires the second anode material (“the second layer comprising the second anode material only or the second anode material and lithium-titanium oxide”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0276663 A1 (“Yoshida”).
Regarding claims 3 and 5, Yoshida discloses a nonaqueous electrolyte battery comprising a positive electrode comprising a positive electrode mixture layer and a positive electrode current collector ([0126]); a negative electrode ([0118]-[0124]); and a separator layer disposed between the positive electrode and the negative electrode ([0119], [0152]).  
The negative electrode comprises a current collector, a first electrode mixture layer (“second layer” of claims 3 and 5) formed on the current collector, and a second electrode mixture layer (“first layer” of claims 3 and 5) formed on the first electrode mixture layer ([0026]).  The first electrode mixture layer contains a niobium-titanium composite oxide that has a monoclinic crystal structure, such as TiNb2O7 ([0026], [0191]).  The second electrode mixture layer contains a lithium titanate that has a spinel-type crystal structure represented by Li4+xTi5O12 (0≦x≦3) ([0026], [0046], [0195]).
The first and second electrode mixture layers comprise a conductive agent ([0558], [0060]) and a binder ([0059]-[0060]).  The current collectors comprise a conductive material ([0052], [0137]).
Regarding the weight ratio in claim 1, given the blending ratios of the first and second electrode mixture layers disclosed in [0060] and the ratio of the thicknesses of the second and first electrode mixture layers disclosed in [0062], the limitation of a weight ratio of between 0.01 and 0.99 is met.  See also Examples 4-7 ([0225]-[0227]; Table 3).
Each of instant claims 1 and 9 recites a product-by-process limitation.  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is noted that the product-by-process limitation does not refer to any other component of the electrode or battery and seems to be recited apart from the other components of the anode or battery.  Therefore, under the broadest reasonable interpretation, the product in the product-by-process limitation would merely need to exist somewhere in the anode layer.  To that end, Yoshida discloses oxides such as titanium dioxide (TiO2) or niobium pentoxide (Nb2O5) can be used as the starting materials for TiNb2O7 ([0068], [0190]).  Balancing the chemical equation shows that the titanium dioxide and niobium pentoxide are provided in about a 1:1 molar ratio.
Regarding claim 6, Yoshida discloses the anode electrode of claim 3 and the battery of claim 9.  Yoshida discloses the negative electrode mixture layer (comprising both the first and second electrode mixture layers) is formed on each surface of the negative electrode current collector (Figs. 8, 10; [0164], [0169]).  (The structure is second layer (“first layer”), first layer (“second layer”), current collector, first layer (“second layer”), second layer (“first layer”).)  Therefore, the negative electrode current collector is disposed between a first electrode mixture layer on a first side of the negative electrode current collector and a second electrode mixture layer on a second side of the negative electrode current collector.
Regarding claim 7, Yoshida discloses the anode electrode of claim 3 and the battery of claim 9.  The second electrode mixture layer (“first layer”) has a weight ratio of lithium-titanium oxide to second anode material of 100%.  The first electrode mixture layer (“second layer”) has a weight ratio of lithium-titanium oxide to second anode material (e.g. TiNb2O7) of 0%.  

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0081551 A1 (“Hoshina”).
Regarding claims 3-4, Hoshina discloses a non-aqueous electrolyte battery (Abstract) comprising a positive electrode 5 comprising a positive electrode layer 5b and a current collector 5a; a negative electrode 3; and a separator 4 disposed between the positive electrode and the negative electrode (Fig. 2; [0023], [0069]).  
The negative electrode comprises a first negative electrode layer 3b formed on both surfaces of a current collector 3a, and a second negative electrode layer 3c formed on outer surfaces of the first negative electrode layer 3b ([0027]).  The first negative electrode layer comprises spinel-type lithium titanate represented by a composition formula of Li4+xTi5O12 (0≦x≦3) ([0027]-[0028]).  The second negative electrode layer comprises anatase-type titanium oxide (TiO2) ([0027]-[0028]).
Each of the first and second negative electrode layers comprises a conductive agent and a binder ([0027], [0033]-[0035]).  The current collectors comprise a conductive material ([0036], [0043]).
Regarding the weight ratio in claim 1, given the mixing ratios of the first and second negative electrode layers disclosed in [0035] and the ratio of the thicknesses of the first and second negative electrode layers disclosed in [0030], the limitation of a weight ratio of between 0.01 and 0.99 is met.  See also Examples 1-4 ([0087]-[0093]; Table 1).
Regarding claim 6, Hoshina discloses the anode electrode of claim 3 and the battery of claim 9.  As shown in Fig. 2, the negative electrode has a structure of second negative electrode layer 3c, first negative electrode layer 3b, current collector, first negative electrode layer 3b, second negative electrode layer 3c.  Therefore, a first layer is disposed on a first side of the current collector and a second layer is disposed on a second side of the current collector, such that the current collector is disposed between the firs layer and the second layer.
Regarding claim 7, Hoshina discloses the anode electrode of claim 3 and the battery of claim 9.  The first layer has a weight ratio of the lithium-titanium oxide to second anode material of 0%, and the second layer has a weight ratio of the lithium-titanium oxide to second anode material of 100%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0276663 A1 (“Yoshida”) in view of US 2009/0155692 A1 (“Park”).
Regarding claim 8, Yoshida discloses the anode electrode of claim 3.  Yoshida does not expressly disclose the lithium-titanium oxide is physically blended with a second anode material; or the lithium-titanium oxide is at least partially coated with the second anode material, wherein the second anode material for the anode electrode is at least one of group of materials who have inclined charge and discharge plateau.
Park discloses coating particles of Li4Ti5O12 with a lithium oxide ([0020]-[0022]), such as lithium niobate (LiNbO3) ([0010], [0024]).  Thus, the anode can obtain a high capacity, high-rate properties, and a high initial efficiency ([0020]) and the anode active material more efficiently intercalates and/or deintercalates lithium ions ([0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to coat the particles of Li4Ti5O12 with lithium niobate as taught by Park to provide the anode with a high capacity, high-rate properties, and a high initial efficiency and allow the anode active material to more efficiently intercalate and/or deintercalate lithium ions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0081551 A1 (“Hoshina”) in view of US 2009/0155692 A1 (“Park”).
Regarding claim 8, Hoshina discloses the anode electrode of claim 3.  Hoshina does not expressly disclose the lithium-titanium oxide is physically blended with a second anode material; or the lithium-titanium oxide is at least partially coated with the second anode material, wherein the second anode material for the anode electrode is at least one of group of materials who have inclined charge and discharge plateau.
Park discloses coating particles of Li4Ti5O12 with a lithium oxide ([0020]-[0022]), such as lithium niobate (LiNbO3) ([0010], [0024]).  Thus, the anode can obtain a high capacity, high-rate properties, and a high initial efficiency ([0020]) and the anode active material more efficiently intercalates and/or deintercalates lithium ions ([0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to coat the particles of Li4Ti5O12 with lithium niobate as taught by Park to provide the anode with a high capacity, high-rate properties, and a high initial efficiency and allow the anode active material to more efficiently intercalate and/or deintercalate lithium ions.

Response to Arguments
Applicant’s arguments, see pp. 10-12, filed 03/16/2022, with respect to the claim objections and rejections under 35 USC 112, with the exception of the rejection of claim 13 maintained above, have been fully considered and are persuasive.  Said claim objections and rejections under 35 USC 112 been withdrawn. 
Applicant’s arguments, see pp. 13-22, filed 03/16/2022, with respect to the rejection of claims 1-2 and 9-14 under 35 USC 102 or 103 have been fully considered and are persuasive.  The rejection of claims 1-2 and 9-14 under 35 USC 102 or 103 has been withdrawn. 
Applicant's arguments filed 03/16/2022, with respect to the rejection of claims 3-8 have been fully considered but they are not persuasive.  Applicant argues claim 3 depends from claim 1.  However, it does not.  Claim 3 is an independent claim and does not include the limitations added to claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 110277554 A (“Yang”) discloses a positive electrode active material and a coating layer covering the positive electrode active material ([0009]).  The positive active material comprises LiNiO2, LiCoO2, LiMn2O4, LiNixCoyMnzO2 wherein x+y+z=1, or a mixture thereof ([0010]).  The positive active material reacts with the sulfide electrolyte ([0007], [0034], [0045]).  The coating layer comprises TiNbO7 ([0011], [0045]).  Yang does not disclose a positive active material of lithium titanium oxide.
CN 109473641 A (“Chen”) discloses a carbon-coated modified titanium-niobium oxide material (Abstract).
CN 108054374 A (“Zhu”) discloses a battery cathode material comprising a core structure and shell structure, said core structure comprising modified lithium titanate and modified TiNb2O7, and the shell structure is a carbon layer (Abstract).
US 2018/0233741 A1 (“Park”) discloses a negative electrode active material comprising primary particles having a core-shell structure, the core including primary particles of lithium titanium oxide (LTO), and the shell includes a metal oxide, such as an oxide of metal selected from Al, Zr, B, Li and T (Abstract; [0039]).
US 2017/0077504 A1 (“Ise”) discloses an active material particle including a core particle and a shell layer.  The core particle contains a monoclinic or orthorhombic niobium-titanium composite oxide.  The shell layer contains a lithium-titanium composite oxide (Abstract).
US 2016/0276663 A1 (“Yoshida”) discloses an electrode including a current collector, a first electrode mixture layer formed on the current collector, and a second electrode mixture layer formed on the first electrode mixture layer.  The first electrode mixture layer contains a niobium-titanium composite oxide that has a monoclinic crystal structure.  The second electrode mixture layer contains a lithium titanate that has a spinel-type crystal structure (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727